Citation Nr: 0126795	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  01-07 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right lower extremity disorder, to include right lower 
extremity amputation.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1957.

This case comes before the Board of Veterans' Appeals (Board) 
from a decision rendered in September 1999 by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

A personal hearing was held before the undersigned Member of 
the Board, sitting at the Los Angeles RO, in July 2001.


REMAND

The veteran contends, essentially, that he has a right lower 
extremity disability, to include right lower extremity 
amputation, that is the product of VA treatment, and that 
compensation for this disability should be assigned pursuant 
to 38 U.S.C.A. § 1151.

The veteran, at his July 2001 personal hearing, averred that 
there were additional records that had not been associated 
with his claims folder.  In particular, he indicated that 
there were additional VA treatment records that were 
available.  He also indicated that, both prior to and 
subsequent to the VA treatment at issue, he was accorded 
treatment for his right lower extremity at private medical 
facilities.  The Board is of the opinion that further 
development of the case, in the form of requesting these 
records and associating them with the veteran's claims 
folder, would be helpful in determining whether compensation 
under 38 U.S.C.A. § 1151 can be awarded.

The Board also believes that review of the veteran's claims 
folder by an appropriate medical expert would be of 
significant probative value.  This medical expert should be 
requested to render findings as to whether the veteran's 
right lower extremity disability, to include right lower 
extremity amputation, was caused or aggravated by VA medical 
care.

In addition, there was a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

Regulations implementing the VCAA have recently been 
promulgated by VA.  66 Fed. Reg. 45620-32 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA, including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  
The provisions of these regulations apply to any claim for 
benefits received by the VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by the VA as of that date, with the exception of that the 
amendments to 38 C.F.R. § 3.156 relating to the definition of 
new and material evidence and to 38 C.F.R. § 3.159 pertaining 
to VA assistance in the case of claims to reopen previously 
denied final claims, which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45620 (August 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA and the 
recently revised regulations, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  This development is 
identified above, and set forth in detail below.  However, it 
is the RO's responsibility to ensure that all appropriate 
development, to include any development not discussed herein, 
is undertaken in this case. 

This case is accordingly REMANDED for the following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all medical care providers who have 
accorded him treatment for his right 
lower extremity disability since 1996, to 
include but not limited to such 
information relating to La Palma Hospital 
and West Anaheim Hospital (also referred 
in the file as the Columbia Hospital in 
Anaheim).  After securing the necessary 
releases, the RO should obtain these 
records, along with all records, to 
include treatment records, prepared at 
the Long Beach VA Medical Center.

2.  Upon receipt of any and all such 
records, the RO should request that the 
appropriate VA medical specialist review 
the veteran's claims folder and render a 
written opinion, and the reasons 
therefor, as to whether it is at least as 
likely as not that there was additional 
disability involving the veteran's right 
lower extremity caused or aggravated by 
VA medical care and, if so, whether the 
additional disability was the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA 
hospital care or treatment.

3.  The RO must then review the claims 
file and ensure that any and all 
additional notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 1991 & Supp. 2001), 
and implemented by the regulations that 
are set forth at 66 Fed. Reg. 45620-32 
(Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159, and 3.326(a)), 
are fully complied with and satisfied.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





